 1

 2

 3

 4

 5

 6

 7

 8                                   IN THE UNITED STATES DISTRICT COURT
 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     KRZYSZTOF WOLINSKI,                                       Case No. 2:17-cv-00583 MCE AC P
12
                                               Plaintiff, [PROPOSED] ORDER FOR PAYMENT
13                                                        OF SANCTIONS
                         v.
14

15   LEWIS, et al.,
16                                           Defendants.
17
             To: Director of the California Department of Corrections and Rehabilitation, 1515 S Street,
18
     Sacramento, California 95814:
19
             In accordance with the Court’s August 1, 2019 order (ECF No. 40), Plaintiff Krzysztof
20
     Wolinksi (AC1995), a state prisoner proceeding pro se and in forma pauperis, has been ordered
21
     to pay sanctions in the amount of $1,000.00. The California Department of Corrections and
22
     Rehabilitation is authorized to collect from Plaintiff’s inmate trust account monthly increments
23
     equal to twenty percent of the preceding month’s income credited to the trust account, provided
24
     that the amount in the trust account exceeds $10, until the sanctions award is paid.
25
             IT IS SO ORDERED.
26
     Dated: August 13, 2019
27                                                               ALLISON CLAIRE
                                                                 UNITED STATES MAGISTRATE JUDGE
28
     AC/viw:woli0583.prop.o.sanct                          1
                                              [Proposed] Order for Payment of Sanctions (2:17-cv-00583 MCE AC P)
